 1
 2
 3
 4
 5                                                        JS-6
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    LORENZO MARTIN,                         Case No. 2:18-cv-07173-AB (GJS)
12                 Petitioner
13           v.                                JUDGMENT
14    SHAWN HATTON, Acting Warden
      of Salinas Valley State Prison,
15
                   Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23   DATE: October 28, 2019              __________________________________
                                         ANDRÉ BIROTTE, JR.
24                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
